


Exhibit 10.56

 

EXECUTION VERSION

 

TRANSITION AGREEMENT

 

TRANSITION AGREEMENT (this “Agreement”) made and entered into by and between
ACTIVISION BLIZZARD, INC., a Delaware corporation with its principal offices at
3100 Ocean Park Boulevard, Santa Monica, CA 90405 (the “Company”), and BRIAN G.
KELLY (the “Executive”), as of November 22, 2016 (the “Effective Date”).

 

WHEREAS, the Executive has served on the Company’s Board of Directors (the
“Board”) and has been employed as Co-Chairman and more recently as Chairman of
the Company pursuant to an employment agreement dated June 30, 2012 (the
“Employment Agreement”); and

 

WHEREAS, the Executive and the Company wish to set forth their mutual agreement
with respect to the cessation of the Executive’s employment with the Company
while remaining as a director and Chairman of the Board of the Company (the
“Chairman”);

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
promises, terms, provisions and conditions set forth in this Agreement, the
parties hereby agree as follows:

 

1.                                      Transition.  As of November 22, 2016
(the “Effective Date”), the Executive resigns from employment with the Company
and its affiliates.  The Executive does not resign as a member of the Board or
Chairman and shall continue to serve as a member of the Board and Chairman in
accordance with, and subject to, the Company’s certificate of incorporation,
by-laws and governance guidelines.

 

2.                                      Final Compensation and Benefits; COBRA. 
The Company shall pay the Executive earned but unpaid salary through the
Effective Date.  Upon the Effective Date, the Executive shall cease to be an
active participant in all Company benefit plans, but shall receive vested
employee benefits due to the Executive under the terms of the Company’s benefit
plans in which the Executive participated immediately prior to the Effective
Date in accordance with the terms of such benefit plans (including any vested
accrued benefits under the Company’s 401(k) plan (the “401(k) Plan”), which
shall be paid to the Executive in accordance with the terms of the
401(k) Plan.)  In addition, the Executive shall be entitled to elect
continuation coverage for the Executive and the Executive’s eligible dependents
under the Company’s group health plan pursuant to COBRA.

 

3.                                      Equity Awards.  The Executive’s stock
option awards are set forth on Exhibit A hereto (the “Options”).  In recognition
of the Executive’s long services with the Company, the the Compensation
Committee of the Board has approved the modification of the Options so that each
Option will remain exercisable until thirty (30) days after the Executive ceases
to provide any services to the Company (whether as an employee, director or
consultant), provided that an Option shall not remain exerciseable beyond the
maximum term of the Option.

 

4.                                      Survival.  Section 4(b) of the
Employment Agreement shall survive with respect to expenses incurred prior to
the Effective Date.  In addition, the provisions of Sections

 

--------------------------------------------------------------------------------


 

4(e), 12 (subject to Section 6 hereof), 14, 15, 16, 17, 18 and 19 of the
Employment Agreement (and only such Sections) shall survive following the
Effective Date in accordance with their terms. The Executive shall be entitled
to reimbursement of legal fees incurred in negotiating and drafting this
Agreement up to a maximum of $30,000.  Except as amended pursuant to Section 3
hereof, this Agreement shall not affect the terms and conditions of the Options.

 

5.                                      Miscellaneous.

 

(a)                                 This Agreement may not be modified or
amended, and no breach shall be deemed to be waived, unless agreed to in writing
by the Executive and the authorized designee of the Board.  No waiver by either
party hereto of any breach of any provision of this Agreement shall be deemed a
waiver of any preceding or succeeding breach of such provision or any other
provision herein contained.  Neither of the parties hereto shall have the right
to assign this Agreement or any rights or obligations hereunder without the
prior written consent of the other party; provided, however, that this Agreement
shall inure to the benefit or and be binding upon the successors and assigns of
the Company upon any sale of all or substantially all of the Company’s assets,
or upon any merger or consolidation of the Company with or into any other
corporation, all as though such successors and assigns of the Company and their
respective successors and assigns were the Company.  This Agreement shall be
binding upon and inure to the benefit of the Executive and his executors,
administrators and legal representatives.

 

(b)                                 The headings and captions set forth in this
Agreement are for ease of reference only and shall not be deemed to constitute a
part of the agreement formed hereby or be relevant to the interpretation of any
provisions of this Agreement.  This Agreement may be executed in counterparts,
each of which shall be deemed an original, and which together shall be deemed to
be one and the same instrument.

 

(c)                                  This Agreement shall be governed by, and
construed in accordance with, the laws of the State of New York, without giving
effect to the conflict of law principles thereof.

 

(d)                                 In the event that any one or more of the
provisions of this Agreement shall be held to be invalid, illegal or
unenforceable, the validity, legality and enforceability of the remainder of the
Agreement shall not in any way be affected or impaired thereby.

 

6.                                      Company Acknowledgement.  The Company
hereby acknowledges and agrees that the Executive may, in his discretion, offer
to employ, solicit for employment or employ the the current Executive Assistant
to the Chairman and that such actions, if taken, shall not be treated as a
violation of Section 12 of the Employment Agreement or of any other duty or
obligation owed by the Executive to the Company.

 

7.                                      Notices.  For purposes of this
Agreement, notices and all other communications provided for herein shall be in
writing and shall be deemed to have been duly given when (i) delivered
personally; (ii) sent by facsimile or other similar electronic device and

 

2

--------------------------------------------------------------------------------


 

confirmed; (iii) delivered by courier or overnight express; or (iv) three
(3) business days after being sent by registered or certified mail, postage
prepaid, addressed as follows:

 

If to the Company:

 

Activision Blizzard, Inc.
3100 Ocean Park Boulevard
Santa Monica, CA 90405
Attention:  Chief Legal Officer

 

with a copy to:

 

If to the Executive:

 

Brian G. Kelly
785 Fifth Avenue, Apartment 3E
New York,  New York 10022

 

or to such other address as a party may furnish to the other party in writing in
accordance herewith, except that notices of change of address shall be effective
only upon receipt.

 

[SIGNATURE PAGES BEGIN ON THE FOLLOWING PAGE]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

 

ACCEPTED AND AGREED TO:

ACCEPTED AND AGREED TO:

 

 

Brian G. Kelly

Activision Blizzard, Inc.

 

 

 

 

/s/ Brian G. Kelly

 

 /s/ Chris B. Walther

 

 

 

 

11/22/16

 

11/22/16

 Date

 Date

 

[Signature Page to Transition Agreement]

 

--------------------------------------------------------------------------------


 

EXHIBIT A
OUTSTANDING STOCK OPTIONS

 

Grant
Date

 

Exercise
Price

 

Options
Outstanding

 

Option
Expiration
Date

 

6/15/2007

 

$

9.565

 

262,998

 

6/15/2017

 

8/6/2015

 

$

28.71

 

80,676

 

8/6/2025

 

 

A-1

--------------------------------------------------------------------------------
